Citation Nr: 0910436	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a forehead 
laceration.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ulnar 
laceration.

3.  Entitlement to service connection for a mental condition, 
claimed as problems to the brain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1963 to 
March 1965, and was a member of the United States Army 
Reserves from 1965 to 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  A June 2004 rating decision, of which the Veteran was 
informed by letter dated June 5, 2004, denied service 
connection for a mental disorder, claimed as problems to the 
brain, and declined to reopen the Veteran's claims for 
service connection for a forehead laceration and a right 
ulnar nerve laceration.

2.  A notice of disagreement with the June 2004 rating 
decision was filed in August 2004.

3.  A statement of the case concerning the June 2004 rating 
decision was issued on December 21, 2004.

4.  A substantive appeal was not filed within 60 days of 
issuance of the December 2004 statement of the case, or 
within one year of the June 5, 2004 notice of the rating 
decision that denied the Veteran's claim for service 
connection for a mental disorder, claimed as problems to the 
brain, and declined to reopen his claims for service 
connection for a forehead laceration and a right ulnar nerve 
laceration.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal on the 
issues of entitlement to service connection for a mental 
disorder, claimed as problems to the brain, and whether new 
and material evidence has been received to reopen claims for 
service connection for a forehead laceration and a right 
ulnar nerve laceration.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.200-20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must decide questions as to timeliness or adequacy 
of response to the statement of the case.  38 U.S.C.A. § 
7105(d)(3).  Such a decision may be made at any stage of a 
proceeding, regardless of RO decision on the issue.  38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A timely notice of disagreement (NOD) and a subsequent timely 
substantive appeal (typically, a Form 9), upon the issuance 
of a Statement of a Case (SOC), must be of record for 
appellate review.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  
An NOD is a written statement of a claimant or his 
representative expressing dissatisfaction with an 
adjudicative determination of the agency of original 
jurisdiction (that is, RO) and a desire to contest it.  38 
C.F.R. § 20.201.  Appeal must completed within 60 days of the 
date that the RO mails the SOC, or within the remainder of 
the one-year period from the date of mailing of the notice of 
the decision appealed, whichever is later.  38 C.F.R. §§ 
20.202, 20.302(b).

The "formality" of perfecting timely appeal is part of a 
clear and unambiguous statutory scheme that requires the 
filing of both an NOD and a formal appeal to the Board.  See 
Roy v. Brown, 5 Vet. App. 554, 555 (1993).  Without timely 
appeal, the Board has no jurisdiction to address the claim.
In October 2003, the Veteran filed reopened claims for 
service connection for a laceration of the forehead and for a 
right ulnar nerve laceration.  In April 2004, the Veteran 
filed a claim for service connection for problems to the 
brain.  In June 2004, the RO issued a rating decision denying 
service connection for forehead laceration, right ulnar nerve 
laceration and a mental condition, claimed as problems to the 
brain.  On June 5, 2004, the RO notified the Veteran of the 
rating decision and of his appeal rights.

In August 2004, the Veteran filed an NOD responsive to the 
June 2004 rating decision, and that NOD indicates that he 
disagreed with the denial of service connection for a mental 
disorder, claimed as problems to the brain, and the decision 
not to reopen his claims for service connection for a 
forehead laceration and a right ulnar nerve laceration.  On 
December 21, 2004, the RO sent the Veteran an SOC, which 
specifically referred to the June 2004 rating decision.  The 
cover letter accompanying that SOC notified the Veteran of 
his hearing and appeal rights, and included notice, 
specifically, that timely substantive appeal must be filed 
within 60 days from the date the SOC was mailed, or within 
the remainder, if any, of the one-year period from the date 
of notification of the rating decision being appealed.  A VA 
Form 9 was enclosed.  The Veteran's VA Form 9 was received by 
the RO on July 28, 2005.  The Veteran's VA Form 9 was not a 
timely substantive appeal, as it was received more than one 
year after the June 5, 2004 notice of the action appealed and 
more than 60 days after the issuance of the December 21, 2004 
SOC.

The Veteran was notified of the Board's intent to address the 
timeliness of the substantive appeal in a letter dated 
January 8, 2009.  In February 2009, the Veteran filed a 
response to the Board's January 2009 letter.  In his 
statement, the Veteran requested a 60-day extension of time 
to file his substantive appeal, arguing that good cause is 
shown because he has a mental condition that makes it 
difficult for him to remember appointments and dates.  See 
February 2009 Substantive Appeal Response Form with attached 
statement in support of claim.

The Board notes that an extension of the 60-day time period 
for filing a substantive appeal may be granted for good 
cause, however; a request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal or the response to 
the supplemental statement of the case.  38 C.F.R. § 20.303.  
Accordingly, the Veteran's request for an extension of time 
should have been received within one year of the RO's June 5, 
2004 letter notifying him of the action appealed or within 60 
days after the issuance of the December 21, 2004 statement of 
the case.  As noted above, the Veteran's request was not 
received until February 2009, and therefore, is untimely.

Given that the Veteran has not submitted a timely substantive 
appeal with regard to his claims for service connection for a 
mental disorder, claimed as problems to the brain, and 
whether new and material evidence has been received to reopen 
claims for service connection for a forehead laceration and a 
right ulnar nerve laceration, the Board is without appellate 
jurisdiction to consider these issues.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, is inapplicable to this case, the 
disposition of which is based on a lack of jurisdiction.


ORDER

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a forehead laceration, is dismissed for lack of Board 
jurisdiction.

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a right ulnar nerve laceration, is dismissed for lack of 
Board jurisdiction.

The appeal on the issue of entitlement to service connection 
for a mental disorder, claimed as problems to the brain, is 
dismissed for lack of Board jurisdiction.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


